  8:10-cr-00013-LSC-FG3 Doc # 73 Filed: 08/19/20 Page 1 of 4 - Page ID # 1180




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                         Plaintiff,                               8:10CR13

         vs.
                                                        MEMORANDUM AND ORDER
ROBERT E. HELM,

                         Defendant.


        This matter is before the Court on the Defendant’s Motion for Compassionate

Release, ECF No. 62. The Defendant seeks a reduction of his sentence pursuant to 18

U.S.C. § 3582(c)(1)(A) as amended by Section 603 of the First Step Act, Pub. L. No. 115-

391, 132 Stat. 5194 (2018), affording him immediate release from custody.

        Section 603 of the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194 (2018),

amended 18 U.S.C. § 3582(c)(1)(A) to permit defendants to move a sentencing court for

modification of sentence “after the defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or

the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier . . . .”

        Section 3582(c)(1)(A) also provides in pertinent part:

        [T]he court . . . may reduce the term of imprisonment (and may impose a
        term of probation or supervised release with or without conditions that does
        not exceed the unserved portion of the original term of imprisonment), after
        considering the factors set forth in section 3553(a) to the extent that they
        are applicable, if it finds that—

                (i)     extraordinary and compelling reasons warrant such a
                        reduction;
                        ....
  8:10-cr-00013-LSC-FG3 Doc # 73 Filed: 08/19/20 Page 2 of 4 - Page ID # 1181




      and that such a reduction is consistent with applicable policy statements
      issued by the Sentencing Commission . . . .

      The Defendant asserts that he submitted a request for compassionate release to

his Warden on April 27, 2020, and the Government acknowledges that the Defendant has

“satisfied the request requirement.” Government’s Brief, ECF No. 69 at Page ID # 1169.

Accordingly, the Court assumes jurisdiction to consider the Defendant’s pending Motion.

      Although the Defendant was classified as a career offender under the U.S.

Sentencing Guidelines and his Criminal History Category is VI, the Government concedes

that “it does not appear Helm would be a danger to society.” Government Brief, ECF No.

69 at Page ID 1173. For that reason, and because of the Court’s conclusion that the

Defendant has not shown extraordinary and compelling reasons for a reduction in his

sentence, the Court will not engage in further analysis of factors set forth in 18 U.S.C.

§3553(a).

      The Defendant states that he is overweight; he experienced a pulmonary embolism

in 2018; and he suffers from polyps in his digestive tract, recurrent pancreatitis,

hypertension, cellulitis, chronic abdominal bloating, and sleep apnea.      His medical

records from the Bureau of Prisons confirm his factual allegations. See Compassionate

Release Investigation Report, ECF No. 68. The Defendant contends that his medical

conditions make him especially vulnerable to adverse health consequences if exposed to

coronavirus.

      The Government opposes the Defendant’s Motion on the basis that the Defendant

has not demonstrated extraordinary and compelling reasons that warrant a reduction in

his sentence. The Defendant is 56 years old. He is housed at the Bureau of Prisons’


                                           2
    8:10-cr-00013-LSC-FG3 Doc # 73 Filed: 08/19/20 Page 3 of 4 - Page ID # 1182




Medical Center in Rochester, Minnesota, where he receives treatment to manage his

medical conditions. He does not meet criteria listed in U.S. Sentencing Guidelines §

1B1.13 Application Note 1(A), (B), or (C), for release under 18 U.S.C. § 3582(c)(1)(A)

based on his medical condition. Essentially, he argues that the coronavirus pandemic, in

conjunction with his medical conditions, presents an extraordinary and compelling reason

for his release from custody under Application Note 1(D).1

        As of the date of this Memorandum and Order, no inmate at the Rochester facility

has tested positive for the coronavirus. Two staff members have tested positive and since

recovered. See https://www.bop.gov/coronavirus/. The Defendant has not shown an

extraordinary and compelling reason for a reduction in his sentence, and such a reduction

would not be consistent with policy statements issued by the Sentencing Commission.

        Accordingly,

        IT IS ORDERED:

        1. The Defendant’s Motion for Compassionate Release, ECF No. 62, is denied;

            and

        2. The Clerk will mail a copy of this Memorandum and Order to the Defendant at

            his last known address.

        Dated this 10th day of August 2020.


1         U.S.S.G. § 1B1.13 and related Commentary from the Sentencing Commission were most recently
updated on November 1, 2018, before the effective date of the First Step Act—December 21, 2018.
Accordingly, the Guideline and Commentary still presume that a reduction in sentence under §
3582(c)(1)(A) must be made upon motion of the Director of the Bureau of Prisons. Application Note 1(D),
titled “Other Reasons” is a catch-all provision, noting that the Director may determine “there exists in the
defendant’s case an extraordinary and compelling reason other than, or in combination with, the reasons
described in subdivisions (A) through (C).” This Court infers that the Commission would apply the same
criteria, including the catch-all provision of Application Note 1(D), in the wake of the First Step Act’s
amendment to § 3582(c)(1)(A), and that this Court may use Application Note 1(D) as a basis for finding
extraordinary and compelling reasons to reduce a sentence.

                                                     3
8:10-cr-00013-LSC-FG3 Doc # 73 Filed: 08/19/20 Page 4 of 4 - Page ID # 1183




                                        BY THE COURT:
                                        s/Laurie Smith Camp
                                        Senior United States District Judge




                                    4
